Citation Nr: 0009819	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  93-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of frozen feet, prior to 
January 12, 1998.

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a frozen left foot, from 
January 12, 1998.

3.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a frozen right foot, from 
January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1953.  This appeal arises from a December 1991 
rating decision of the Winston-Salem, North Carolina, 
regional office (RO) which, in pertinent part, denied a 
compensable evaluation for the veteran's service-connected 
residuals of frozen feet.  The matter was Remanded by the 
Board of Veterans' Appeals (Board) in July 1995 for the 
purpose of obtaining additional medical evidence and to 
afford the veteran due process of law.  

With that remand completed, the case was returned to the 
Board, and the Board in a June 23, 1998, decision, in 
pertinent part, made a determination as to the disability 
evaluation warranted for the veteran's residuals of frozen 
feet.  However, by an October 1998 decision, the Board 
vacated the June 28, 1998, decision, because the Board by 
that June 28, 1998, decision had deprived the veteran of due 
process of law by not considering new regulations for 
vascular conditions, including residuals of cold injuries, 
with amendments adopted effective January 12, 1998, and not 
allowing proper RO consideration and opportunity for 
presentation of evidence and argument by the veteran as 
related to those regulatory changes.  See 62 Fed. Reg. 
65,207-65,224 (December 11, 1997).  The matter was 
subsequently Remanded by the Board in December 1998 for the 
purpose of obtaining additional medical evidence and 
affording due process to the veteran.  The case has since 
been returned to the Board for appellate review.



FINDINGS OF FACT

1.  Prior to January 12, 1998, the medical evidence showed 
that the veteran's residuals of frozen feet were essentially 
asymptomatic.

2.  For the period on and after January 12, 1998, there is no 
medical evidence that the veteran suffers from the residuals 
of frostbite of either the right or the left foot. 


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
evaluation for the residuals of frozen feet, prior to January 
12, 1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 
4.31, and 4.104, Diagnostic Code 7122 (in effect prior to 
January 12, 1998).

2.  The criteria for an increased (compensable) disability 
evaluation for the residuals of a frozen left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321 
and Part 4, including §§ 4.1, 4.2, 4.10, 4.31, and 4.104, 
Diagnostic Code 7122 (in effect prior to January 12, 1998), 
Diagnostic Code 7122 (in effect from 
January 12, 1998).

3.  The criteria for an increased (compensable) disability 
evaluation for the residuals of a frozen right foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 
4.31, and 4.104, Diagnostic Code 7122 (in effect prior to 
January 12, 1998), Diagnostic Code 7122 (in effect from 
January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for the residuals of frostbite of both 
feet was granted in November 1983.  A noncompensable 
disability evaluation was assigned.

In June 1991, the veteran filed a claim for service 
connection and increased evaluations of multiple conditions.  
This included "injuries" to his feet that occurred during 
his service in Korea.

Medical records from the Lyons VA Medical Center (VAMC), the 
East Orange VAMC, and G.A. Patterson, M.D., dated from May 
1988 to July 1991 show that the veteran received evaluations 
and treatment for, but not limited to, alcohol dependence, 
arthritis of the cervical spine, chronic low back pain, and 
an infection of the right finger.  There were no findings 
pertaining to the status of his feet and/or the residuals of 
frostbite.

By a rating action dated in December 1991, the noncompensable 
evaluation assigned for the residuals of frozen feet was 
continued.  The RO found there was no evidence showing 
current treatment for the veteran's service-connected 
frostbite of the feet.  The veteran appealed this decision.

The veteran was afforded a personal hearing before the RO in 
January 1992.  He said his feet were painful, and that they 
routinely became swollen and inflamed.  He stated he suffered 
from athlete's foot, plantar warts, and leg pains.  He also 
indicated he had bones removed from his toes in 1988, and 
that he had lost three toenails.  The veteran maintained that 
all of these problems were due to his service-connected 
frozen feet.  He said he wore special shoes because of his 
foot problems.  

Medical records from Rutgers Community Health Plan from 
December 1984 to January 1990 show that the veteran received 
treatment for, but not limited to, alcohol dependence, a 
right leg injury, tinea cruris, and left shoulder tendonitis.  
Of note, the veteran was admitted in July 1985 for complaints 
of trauma to his right leg.  X-rays revealed a non-displaced 
fracture of the distal fibula.  With the exception of this 
injury, an examination of the lower extremities was normal.

In January 1993, the Hearing Officer confirmed the 
noncompensable disability evaluation assigned to the 
veteran's frostbitten feet.  The Hearing Officer found there 
was no evidence showing that the veteran had received 
treatment for any condition that could be attributed to his 
frostbitten feet.  A supplemental statement of the case 
(SSOC) was mailed to the veteran that same month.

Thereafter, medical records from St. Peter's Medical Center, 
Halifax Memorial Hospital, and the Hampton VAMC dated from 
August 1983 to February 1993 were associated with the claims 
folder.  The records from St. Peter's Medical Center and 
Halifax Memorial Hospital showed that the veteran received 
treatment for a gastrointestinal problem.  There were no 
findings pertaining to his feet.  However, the records from 
the Hampton VAMC contained extensive documentation for the 
treatment of foot problems.  In August 1988, the veteran 
underwent arthroplasties of the fifth toes bilaterally and 
the fourth toe of the right foot.  There were also numerous 
entries between October 1989 and April 1991 showing treatment 
for onychomycosis of the toenails.  There was no indication 
that the performance of the arthroplasties or the 
onychomycosis was in any way related to his service-connected 
frostbite residuals.  

In September 1992, the veteran was evaluated by the podiatry 
clinic for geriatric foot care.  He was noted to be service-
connected for the residuals of frozen feet.  He said his feet 
would become painful whenever he wore his shoes.  He was 
noted to have a forefoot compression deformity, hallux 
valgus, a massive hard corn on the right fifth toe, and 
hypertrophic toenails of all digits.  The examiner stated the 
conditions were secondary to chronic constriction and 
irritated by grossly mis-fitted footwear.  The discrepancy of 
the shoe sizes was discussed and a recommendation was made.

The matter was Remanded by the Board in July 1995 for the 
purpose of affording the veteran due process of law.  The 
Board observed that there was no evidence that the treatment 
records from the Hampton VAMC had been considered by the RO, 
or that the veteran had waived RO consideration of the same.  
In addition to reviewing those records, the RO was asked to 
afford the veteran a VA medical examination to determine the 
nature and severity of his service-connected residuals of 
frozen feet.

A copy of an April 1985 decision from the Social Security 
Administration (SSA) Office of Hearings and Appeals was 
associated with the claims folder.  The Administrative Law 
Judge (ALJ) found the veteran had been rendered disabled due 
to severe chronic alcohol dependence and degenerative 
arthritis of the cervical spine.  The ALJ noted that the 
veteran had a past history of treatment for foot pain, which 
included the removal of plantar warts.  An April 1989 SSA 
decision showed the veteran's disability benefits were being 
continued.  

A consultation report from the Lyons VAMC dated in October 
1984 showed that the veteran was seen for complaints of 
cracking of the soles and mycotic and loose toenails.  The 
fourth left digit nail was loose and macerated, as also the 
right hallux nail.  These nails were mycotic in nature.  
There was also severe maceration of the nail beds as well as 
scaling and fissuring.  The assessment was tinea pedis.

In an examination report dated in February 1989, M. Friedman, 
M.D., indicated that the veteran gave a history of having had 
frozen feet during his military service.  The veteran stated 
he started to develop problems with his feet shortly 
thereafter.  He said he suffered from plantar warts and 
calluses, and that he had undergone surgeries for the same.  
Following a physical examination, Dr. Friedman concluded that 
the veteran, who was service-connected for frozen feet, had 
residuals of the same along with occupational trauma to the 
left shoulder with osteoarthritis.

In October 1995, the veteran was afforded a VA podiatry 
examination.  He gave a history of receiving treatment for 
frozen feet during his military service.  He stated he did 
not develop problems with his feet until 1978 when he was 
treated for plantar warts.  The veteran was able to stand 
erect.  He could not squat or rise on his toes or heels.  His 
feet appeared normal bilaterally.  He could wiggle his toes 
and had good function of the ankle.  There were no 
deformities noted.  No skin changes were noted.  Dorsalis 
pedis and posterior tibial pulses were good.  There was good 
coloration.  X-rays showed evidence of hammertoe deformities 
bilaterally.  There was also a slight hallux valgus deformity 
on the left side calcaneus with some evidence spur formation.  
The feet were otherwise unremarkable.  The diagnosis was 
"frozen feet not found".

The veteran was afforded another VA podiatry examination in 
July 1997.  He again described a history of cold exposure and 
past foot surgery for hammertoe deformities.  At the time of 
the examination, he was without specific foot pain.  The 
examination revealed mycotic toenails.  There was no 
tenderness to palpation, no rash, and no joint crepitus.  The 
skin was intact, but somewhat atrophic.  There were no 
calluses, ulcers, or infections.  A normal function of the 
feet was observed.  Pes planus was present.  The examiner 
noted that the veteran exhibited onychomycosis of the 
toenails, which was "late sequelae of frostbite."  It was 
further noted that the veteran's feet were asymptomatic.  The 
examiner concluded that the veteran's foot pain was 
idiopathic.

In November 1997, the RO continued the noncompensable 
evaluation assigned the veteran's service-connected residuals 
of frozen feet.  The RO determined the medical evidence of 
record failed to show mild symptoms.  A SSOC was mailed to 
the veteran that same month.

The matter was Remanded by the Board in December 1998 for the 
purpose of affording the veteran due process of law and to 
obtain additional medical evidence.  The Board observed that 
the rating criteria used to evaluate cold injuries had been 
revised in January and August 1998, and that, in 
contravention to the U.S. Court of Appeals for Veterans 
Claims (Court) holding in Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), the RO had failed to consider whether the 
veteran warranted a higher disability evaluation under the 
revised regulations.  The RO was requested to schedule the 
veteran for another VA podiatry examination to determine the 
nature and severity of any frozen feet residuals.  In this 
regard, the examiner was to address both the old and new 
rating criteria in his or her examination report.

In a letter dated in December 1998, the RO asked the veteran 
to submit the names and address of any medical care provider 
who had treated him for the residuals of his frozen feet 
since February 1993.  The veteran, through his 
representative,  responded in February 1999 by submitting 
copies of medical records from 
Dr. J.T. Smith.  Those records show that the veteran 
underwent a resection of a bunionette in March 1994.  He was 
noted to have had a history of a painful bunionette of the 
right foot for several years.  There were no findings 
pertaining to the residuals of frozen feet.

The veteran was afforded a VA foot examination, by contract, 
in June 1999.  He discussed his treatment for frozen feet in 
service and his post-service treatment for multiple problems 
of the feet.  He said all weight-bearing activities were 
difficult for him due to pain in his feet.  He maintained he 
was unable to stand for more than 15 minutes at a time and 
walking was limited to only 25 feet.  He also reported having 
a scaly rash on both feet and yellowing and chipping of his 
toenails.  On physical examination, both feet had no swelling 
or effusion.  There were hammertoe deformities of the second, 
third, fourth, and fifth toes bilaterally.  Hair growth was 
normal and there was no skin breakdown.  Both feet had dry 
and scaly erythematous patches with interdigital macerations 
and yellow, dystrophic, brittle nails.  There were no sensory 
deficits.  Dorsalis pedis and posterior tibial pulses were 
plus one bilaterally.  There was no evidence of edema or 
Raynaud's phenomenon.  The skin had normal skin turgor.  
There was tenderness to palpation along the plantar fascia 
bilaterally and both heels.  The veteran's gait was abnormal 
due to a lack of balance but that was unrelated to his feet, 
per se.  Foot range of motion was full.  X-rays showed no 
acute abnormalities.  However, there were degenerative 
changes on the metatarsophalangeal joints of both great toes 
and calcaneal spurs.  

The diagnoses were frostbite of both feet, resolved; 
bilateral tinea pedis and onychomycosis, unrelated to 
frostbite; and degenerative arthritis of the feet.  Having 
reviewed the medical records, the examiner stated the veteran 
appeared to have recovered from his inservice frostbite.  He 
said the veteran experienced no significant problems with his 
feet until he developed plantar warts in 1978.  The examiner 
observed that the veteran subsequently developed 
onychomycosis of the toenails, which would have likely 
occurred even if the veteran had not had frostbite.  He found 
the soreness of the veteran's feet was most consistent with 
plantar fasciitis and heel spurs.  As such, the examiner 
concluded that there was "no current evidence of frostbite 
residuals."  He opined that the symptoms the veteran 
reported in regard to his feet were due to other underlying 
medical disorders, specifically bilateral plantar fasciitis 
with heel spurs, onychomycosis, tinea pedis, and degenerative 
arthritis.  In this regard, the examiner stated that was "no 
causal relationship between the aforementioned medical 
conditions and frostbite."

The noncompensable disability evaluation assigned to the 
veteran's residuals of frozen feet was continued in a July 
1999 rating action.  Considering the "old" and "new" 
criteria for evaluating cold injuries (frozen feet), the RO 
determined there was no evidence to support a higher 
disability rating.  A SSOC was mailed to the veteran in July 
1999.  The new rating criteria were cited.


II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must  therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's  ordinary activity.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The regulations pertaining to rating residuals of frozen feet 
were revised effective January 12, 1998.  The criteria were 
again revised effective August 13, 1998, however, those 
changes did not substantively affect the application of 
Diagnostic Code 7122, that had become effective the previous 
January.  In any event, the record shows that the veteran has 
had notice of the old (pre-January 1998) and new (post-
January 1998) criteria for evaluating cold injuries.  In this 
regard, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However it is appropriate that 
consideration under the revised rating schedule criteria, as 
in this case, not be undertaken before such criteria became 
effective.  

Under the "old" regulations pertaining to residuals of frozen 
feet (immersion foot), in effect prior to January 12, 1998, a 
10 percent disability evaluation was assigned when there were 
mild symptoms such as chilblains.  Persistent moderate 
swelling, tenderness, redness, etc. was evaluated as 20 
percent disabling when unilateral and 30 percent when 
bilateral.  A 50 percent rating required bilateral loss of 
toes, or parts, and persistent severe symptoms.  38 C.F.R. § 
4.110, Diagnostic Code 7122 (as in effect prior to January 
12, 1998).

Under the January 12, 1998 and August 13, 1998 revisions, the 
veteran is entitled to an evaluation of 10 percent for cold 
injury residuals that are manifested by arthralgia or other 
pain, numbness, or cold sensitivity.  A 20 percent evaluation 
could be granted upon evidence of arthralgia or other pain, 
numbness, or cold sensitivity, plus one of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, and x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent disability rating is warranted 
for arthralgia or other pain, numbness, or cold sensitivity, 
plus two of the following: tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, and 
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Each affected part (hand, foot, 
ear, nose) is evaluated separately and the ratings are 
combined, if appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.110, Diagnostic 
Code 7122 (as in effect from January 12, 1998)

With respect to the "new" criteria, the Board notes that 
the recent medical evidence including the clinical findings 
from the veteran's July 1997 and June 1999 VA examinations 
show that the veteran has no residual symptoms of a cold 
injury to his feet.  There were no findings that either the 
veteran's left or right foot frozen foot had resulted in 
arthralgia or other pain, numbness, or cold sensitivity.   
Both examiners found that the veteran's frozen feet to be 
asymptomatic.  In fact, the report of the June 1999 VA 
examination indicated that there was "no current evidence of 
frostbite residuals."  Instead, the examiner attributed the 
veteran's multiple foot complaints to several non-service-
connected conditions, which he stated had no causal 
relationship to his frostbite injuries.  Accordingly, there 
is no basis upon which to establish an increased evaluation 
for residuals of the veteran's service- connected frozen left 
foot or right foot, under the revised rating criteria. 

Further, in light of there being no medical evidence 
reflecting that the symptoms of the veteran's frozen feet are 
mild in degree, the Board finds an increased evaluation is 
not warranted under the "old" rating criteria.  The 
veteran's October 1995, July 1997, and June 1999 VA 
examinations all concluded that there were no current 
residuals of frozen feet.  His foot related problems were all 
attributed to non-service-connected disabilities.  The Board 
recognizes the fact that the report of the July 1997 
examination indicated that the onychomycosis of the veteran's 
toenails was a late sequelae of his frostbite.  However, this 
finding is inconsistent with the determination by this same 
physician, that the veteran's frozen feet were asymptomatic, 
as well as with the conclusions noted in the October 1995 and 
June 1999 examination reports.  Moreover, the report of the 
subsequent June 1999 examination specifically indicated that 
the onychomycosis was likely to have occurred whether or not 
the veteran had had frostbite.  The examiner stated 
emphatically that there was no causal relationship between 
onychomycosis and frostbite.  

Under the circumstances described above, the Board finds that 
the suggestion of a relationship between the veteran's 
frostbite and his mycotic toenails is not adequately 
supported in the record, and as such need not be accorded 
meaningful weight in evaluating the veteran's claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) (the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran).  In view of 
that, together with the other medical records that fail to 
show the presence of any residuals of frozen feet, the Board 
concludes that the criteria for a disability rating greater 
than that currently assigned is not for application under 
either the old or the new criteria.


ORDER

Entitlement to an increased (compensable) evaluation for the 
service-connected residuals of frozen feet, prior to January 
12, 1998, is denied.

Entitlement to an increased (compensable) evaluation for the 
service-connected residuals of a frozen left foot, from 
January 12, 1998, is denied.

Entitlement to an increased (compensable) evaluation for the 
service-connected residuals of a frozen right foot, from 
January 12, 1998, is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

